

115 S694 IS: Delivering Elderly Lunches and Increasing Volunteer Engagement and Reimbursements Act of 2017
U.S. Senate
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 694IN THE SENATE OF THE UNITED STATESMarch 22, 2017Mr. King (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the standard charitable mileage rate for
			 delivery of meals to elderly, disabled, frail, and at risk individuals.
	
 1.Short titleThis Act may be cited as the Delivering Elderly Lunches and Increasing Volunteer Engagement and Reimbursements Act of 2017 or the DELIVER Act of 2017. 2.Increase in standard mileage rate for delivery of meals to elderly, disabled, frail, and at risk individuals (a)In generalSubsection (i) of section 170 of the Internal Revenue Code of 1986 is amended by adding at the end the following: In the case of use of such an automobile for the delivery of meals to homebound individuals who are elderly, disabled, frail, or at risk, the mileage rate used shall be the standard business mileage rate specified by the Internal Revenue Service for the taxable year in which such miles are driven..
 (b)Effective dateThe amendment made by subsection (a) shall apply to miles driven on or after the date of the enactment of this Act.